Citation Nr: 0730333	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  05-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
arteriosclerotic heart disease for accrued benefits purposes.

2.  Entitlement to a rating in excess of 10 percent for 
hypertension for accrued benefits purposes.

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU) for accrued benefits purposes.


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel



INTRODUCTION

The veteran had recognized service, serving with the 
Philippine Guerilla and Combination service from August 1939 
to May 1946; the veteran served in the Philippine 
Commonwealth Army from November 1941 to August 1942 and from 
April 1945 to December 1945.  The veteran was a prisoner of 
war from April 1942 to August 1942.

The veteran died in September 2004; the appellant is his 
surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2005, a statement of the case was issued in 
August 2005, and a substantive appeal was received in 
September 2005.



FINDINGS OF FACT

1.  Claims of entitlement to TDIU, service connection for 
arteriosclerotic heart disease, and service connection for 
hypertension were pending at the time of the veteran's death, 
and a claim for accrued benefits was received within one year 
after his death.

2.  The evidence of record at the time of the veteran's death 
does not show that his arteriosclerotic heart disease was 
manifested by such severity that a workload of less than 7 
METs resulted in dyspnea, fatigue, angina, dizziness, or 
syncope; the evidence of record at the time of the veteran's 
death does not show cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.

3.  The evidence of record at the time of the veteran's death 
does not show that his hypertension was manifested by 
diastolic pressure predominantly 110 or more nor systolic 
pressure predominantly 200 or more.

4.  The evidence of record at the time of the veteran's death 
does not show that the veteran's service-connected 
arteriosclerotic heart disease and hypertension precluded him 
from substantially gainful employment.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability rating in 
excess of 10 percent for arteriosclerotic heart disease, for 
accrued benefits purposes, have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107, 5121 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.1000, 4.104, Diagnostic Code 7005 
(2007).

2.  The criteria for entitlement to a disability rating in 
excess of 10 percent for hypertension, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107, 5121 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.1000, 4.104, Diagnostic Code 7101 (2007).

3.  The criteria for entitlement to a total disability rating 
due to service-connected disabilities, for accrued benefits 
purposes, have not been met.  38 U.S.C.A. §§ 1155, 5107, 5121 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.25 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  In a February 2005 letter, the 
claimant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought, 
including special notice particular to accrued benefits 
claims.  This notice was in association with the underlying 
claims of entitlement to service connection for disabilities 
for accrued benefits purposes as well as for the claim of 
entitlement to TDIU for accrued benefits purposes.  Since the 
issues of entitlement to assignment of higher initial ratings 
are downstream issues from those of service connection (for 
which a VCAA letter was duly sent in February 2005), another 
VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 22, 
2003).

Moreover, the appellant was advised of the types of evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the February 2005 letter was sent to the 
appellant prior to the March 2005 rating decision.  The VCAA 
notice was therefore timely.  See Pelegrini v. Principi, 18 
Vet.App. 112 (2004).

The Board also acknowledges the requirements of 38 C.F.R. 
§ 3.159(b)(1) and notes that the February 2005 letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  
Regardless, as discussed below, any evidence which was not 
already of record as of the date of the veteran's death 
cannot be considered as pertinent evidence in issuing a 
decision with regard to the accrued benefits claims currently 
on appeal.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Additionally, this notice must include 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if the benefits 
are awarded.  Id. at 488.

In the present appeal, the appellant was not provided notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the arguably inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board once again notes the claims currently on appeal involve 
ratings for accrued benefits purposes and, as discussed 
below, evidence which was not already of record as of the 
date of the veteran's death may not be considered; no further 
development of the record in response to additional notice 
could possibly benefit the appellant with these claims.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  There has been no 
suggestion from the appellant, or otherwise in the record, 
that any pertinent VA records exist which have not been 
associated with the claims folder.  Any other evidence with 
was not actually of record or constructively of record as of 
the date of the veteran's death cannot be considered in these 
claims involving ratings for accrued benefits purposes.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).  
Under these circumstances, no further action is necessary to 
assist the appellant with these claims.

Analysis

Accrued Benefits

At the time of the veteran's death, he had pending claims 
including one for entitlement to service connection for heart 
disease, which developed into the encompassed claims of 
entitlement to service connection for arteriosclerotic heart 
disease and entitlement to service connection for 
hypertension.  At the time of his death, the veteran also had 
a pending claim for entitlement to a TDIU; however, as a 
matter of law, veterans' claims do not survive their deaths.  
See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed.Cir. 
1996); Smith v. Brown, 10 Vet.App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet.App. 42, 47 (1994); 38 U.S.C.A. 
§ 7104(a); 38 C.F.R. § 20.1302.

Nevertheless, although the veteran's claims terminated with 
his death, the regulations set forth a procedure for a 
qualified survivor to carry on, to a limited extent, a 
deceased veteran's claim for VA benefits by submitting a 
timely claim for accrued benefits.  See Landicho v. Brown, 7 
Vet.App. 42, 47 (1994).  Certain accrued benefits may be 
paid, upon the death of a beneficiary, to certain survivors, 
including the veteran's spouse.  The accrued benefits that 
may be paid are the benefits to which the veteran was 
entitled at death under existing ratings or decisions, or 
those based on evidence in the file at the date of death, and 
due and unpaid for a period not to exceed two years.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Thus, while the claims 
for accrued benefits are separate from the claims filed by 
the veteran prior to his death, the accrued benefits claims 
are derivative of the veteran's claims and the appellant 
takes the veteran's claims as they stood on the date of his 
death.  See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed.Cir. 
1996); Jones v. West, 146 F.3d 1296 (Fed.Cir. 1998).

The RO has granted, for accrued benefits purposes, 
entitlement to service connection for arteriosclerotic heart 
disease and for hypertension; the RO has assigned a 10 
percent disability rating for each and has denied entitlement 
to TDIU for accrued benefits purposes.  The appellant, the 
deceased veteran's spouse, here appeals for entitlement to 
assignment of higher disability ratings based upon the 
evidence of record at the time of the veteran's death.


Increased Ratings

The present appeal involves the appellant's claim that her 
late husband's service connected disabilities warranted 
higher disability ratings than those assigned for accrued 
benefits purposes.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's disability.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the rating.  See Fenderson v. West, 12 Vet.App. 
119 (1999).

Arteriosclerotic Heart Disease

The veteran's service-connected arteriosclerotic heart 
disease has been rated by the RO under the provisions of 
Diagnostic Code 7005.  Under this regulatory provision, a 10 
percent evaluation is warranted for arteriosclerotic heart 
disease with a documented history of coronary artery disease 
where a workload of greater than 7 METs but not greater than 
10 METs results in dyspnea, fatigue, angina, dizziness, or 
syncope; or, continuous medication is required.  A 30 percent 
evaluation is warranted for arteriosclerotic heart disease 
with a documented history of coronary artery disease where a 
workload of greater than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or, there is evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

One MET is the energy cost of standing quietly at rest and 
represents an oxygen uptake of 3.5 milliliters per kilogram 
of body weight per minute.  When the level of METs at which 
dyspnea, fatigue, angina, dizziness, or syncope develops is 
required for evaluation, and a laboratory determination of 
METs by exercise testing cannot be done for medical reasons, 
an estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be used.  
38 C.F.R. § 4.104, Note (2).

The rating on appeal in this case applies to a period from 
the assigned effective date of April 20, 2004 until the date 
of the veteran's passing.  The evidence of record as of the 
time of the veteran's passing makes it clear that the veteran 
suffered from arteriosclerotic heart disease during the 
period under appeal, and that he required continuous 
medication sufficient to warrant the 10 percent rating the RO 
has assigned under the applicable rating criteria.  This 
evidence includes notes, dated July 2004 and August 2004, 
from a Dr. Fernandez showing treatment of the veteran for 
several medical issues, including arteriosclerotic heart 
disease.  None of the notes from Dr. Fernandez present 
evidence that workload of 5 to 7 METs resulted in dyspnea, 
fatigue, angina, dizziness, or syncope sufficient to meet the 
criteria for a 30 percent rating.  Additionally, there is no 
clinical indication of hypertrophy or dilation as these notes 
do not involve any electrocardiogram, echocardiogram, or X-
ray studies.

The evidence also includes medical reports from a 
hospitalization during June and July 2004; most 
significantly, these reports include a June 2004 written 
medical interpretation of X-ray findings pertinent to the 
veteran's heart.  This report states that "The aorta is 
tortous and fainly calcified.  The lung fields are clear.  
The heart is not enlarged.  The rest of the visualized 
structures are negative."  A conclusion of "atheromatous 
aorta" is noted along with an otherwise "essentially normal 
chest."  None of the reports present evidence that workload 
of 5 to 7 METs resulted in dyspnea, fatigue, angina, 
dizziness, or syncope sufficient to meet the criteria for a 
30 percent rating.  Moreover, the significant X-ray findings 
expressly show that the veteran's heart was observed to be 
"not enlarged."  Thus, this evidence weighs against the 
claim for a rating in excess of 10 percent as it shows that 
the veteran's heart X-ray revealed no evidence of 
enlargement; there is no indication of hypertrophy or 
dilatation.

The Board does acknowledge the appellant's contentions 
regarding an earlier X-ray report which was of record prior 
to the date of the veteran's passing.  The appellant's June 
2005 notice of disagreement cites a February 2002 X-ray 
finding for the proposition that the veteran had an enlarged 
heart medically noted at that time; however, the February 
2002 x-ray report of record actually states, in pertinent 
part, "The heart is transversely oriented and appears 
enlarged, partly due to magnification being in the sitting, 
AP projection."  Although this February 2002 report 
constitutes competent medical evidence, the Board is unable 
to find that it persuasively indicates that the veteran was 
clinically found to have evidence of cardiac hypertrophy or 
dilatation.  First, the February 2002 report expressly states 
that the veteran's heart "appears enlarged" at least partly 
due to a mechanical issue involving the imaging equipment.

Even accepting, for the sake of the appellant's argument, 
that the report's explanation only "partly" discounts the 
appearance of cardiac enlargement due to equipment issues, 
the Board must find that the June 2004 X-ray interpretation 
report is significantly more probative in this case.  The 
June 2004 X-ray interpretation report shows that the 
veteran's heart was observed to be "not enlarged" in an X-
ray study with no noted distortion from equipment issues.  
Moreover, the June 2004 report corresponds to a study of the 
veteran's heart during the period of time that is on appeal 
in evaluating this rating which is effective from April of 
2004; in contrast, the February 2002 X-ray interpretation is 
less probative in that it is less recent and precedes the 
period of time most pertinent to the rating on appeal by more 
than two years.

The Board also acknowledges the packet of medical evidence 
the appellant submitted along with her September 2005 
substantive appeal.  Most of this evidence is duplicative of 
evidence already of record and previously addressed in this 
decision.  To the extent that some of the medical records are 
new, the Board observes, in passing, that none of the 
information appears to contradict the pertinent findings in 
this decision.  In any event, the Board again notes that in 
this case it may only consider evidence which was of record 
at the time of the veteran's passing; the Board may not 
consider any evidence subsequently appended to the record.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

The only other evidence of record which indicates that the 
veteran's arteriosclerotic heart disease met the criteria for 
a rating in excess of 10 percent is presented in lay 
statements from the appellant based upon her observations of 
the veteran's symptoms.  The Board acknowledges the 
appellant's statements, including in the June 2005 notice of 
disagreement, to the effect that the veteran experienced 
difficulty with fatigue and dizziness upon exertion.  The 
Board notes that this testimony was not of record at the time 
of the veteran's death and the Board's consideration of it as 
evidence is limited in this evaluation of a rating for 
accrued benefits purposes.  Nevertheless, the Board comments 
that it understands the appellant's contentions regarding the 
impact of the veteran's disability upon his health.  The 10 
percent rating currently assigned already contemplates a 
degree of dyspnea, fatigue, angina, dizziness, or syncope.  A 
rating in excess of 10 percent cannot be assigned on the 
basis of these symptoms without competent medical evidence 
with quantitative data (or appropriate estimates) regarding 
the severity of the veteran's disability which meet the 
criteria for a higher rating.  Although the appellant, as a 
lay person, is competent to provide evidence regarding events 
and symptomatology, she is not competent to provide evidence 
regarding the quantitative medical severity of the veteran's 
symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).

The Board must rely upon the conclusions of trained medical 
personnel when evaluating the clinical severity of a 
disability.  In this case, there is simply no competent 
medical evidence to show that a workload of less than 7 METs 
resulted in dyspnea, fatigue, angina, dizziness, or syncope 
for the veteran.  Additionally, the preponderance of the 
probative competent medical evidence weighs against a finding 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram, or X-ray.  Finally, the Board notes that the 
evidence of record at the date of the veteran's death 
contains no indication of congestive heart failure or left 
ventricular dysfunction to otherwise support assignment of a 
rating in excess of 10 percent.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for a rating in excess of 10 percent for 
arteriosclerotic heart disease must be denied.  See Gilbert 
v. Derwinski, 1 Vet.App 49 (1990).  

Hypertension

The veteran's service-connected hypertension has been rated 
by the RO under the provisions of Diagnostic Code 7101.  
Under this regulatory provision, a 10 percent disability 
rating is warranted when the diastolic pressure is 
predominantly 100 or more; the systolic pressure is 
predominantly 160 or more; or the minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control.  
A 20 percent disability rating is warranted when the 
diastolic pressure is predominantly 110 or more, or the 
systolic pressure is predominantly 200 or more.  A 40 percent 
rating is warranted for diastolic pressure predominantly 120 
or more, with moderately severe symptoms.  A 60 percent 
rating is warranted where diastolic pressure is 130 or more 
with severe symptoms.

Note 1 provides that hypertension or isolated systolic 
hypertension must be confirmed by readings taken two or more 
times on at least three different days.

For the purposes of this section, the term hypertension means 
that the diastolic blood pressure is predominantly 90 mm. or 
greater, and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm. or greater 
with a diastolic blood pressure of less than 90 mm.  Note 2 
states: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7101.

The rating on appeal in this case applies to a period from 
the assigned effective date of October 7, 2004 until the date 
of the veteran's death.  The evidence of record as of the 
time of the veteran's passing makes it clear that the veteran 
suffered from hypertension during the period under appeal, 
but the evidence does not demonstrate that the veteran's 
hypertension met the criteria for a rating in excess of 10 
percent.  In this regard, there is simply no evidence which 
was of record at the time of the veteran's passing which 
demonstrates that the diastolic pressure was predominantly 
110 or more, or that the systolic pressure was predominantly 
200 or more.

The July 2004 hospital discharge summary report shows that 
the veteran's "elevated blood pressure" was manifested by 
two noted blood pressure readings.  In one of these readings, 
"140/100," his systolic blood pressure was 140 and his 
diastolic blood pressure was 100.  In the other reading, 
"120/90," his systolic blood pressure was 120 and his 
diastolic blood pressure was 90.  Neither reading shows 
either element of blood pressure to meet the criteria for a 
disability rating in excess of 10 percent.

Another section of the July 2004 discharge summary documents 
that a specific medication was administered "as needed for 
BP of more than 150/90."  Even accepting this as a reading 
of the veteran's actual blood pressure, there is no 
reasonable indication in this statement that the veteran's 
blood pressure was clinically recorded to be predominantly 
200 systolic or 110 diastolic.

The July 2004 notes from Dr. Fernandez reference treatment 
for the veteran's "hypertension" but contain no recorded 
quantitative blood pressure measurements.  Similarly, the 
August 2004 notes from Dr. Fernandez also reference treatment 
for the veteran's "high BP," but these notes contain no 
quantitative measurements of the blood pressure nor any other 
evidence to otherwise support the claim for a rating in 
excess of 10 percent.  The evidence of record as of the time 
of the veteran's passing otherwise contains several reports 
regarding blood chemistry testing, but the Board's review 
revealed no additional pertinent blood pressure figures.

The Board acknowledges that the appellant's June 2005 notice 
of disagreement cites a blood pressure reading of "200/110" 
which was noted on a February 2002 hospital discharge summary 
report.  The appellant attached this February 2002 report to 
her notice of disagreement submission, and the Board notes 
that a blood pressure reading of "200/110" is noted along 
with reference to a reported recent reading of "190/100."  
This report was not of record prior to the appellant's 
submission of the evidence in June 2005; the report was not 
of record as of the time of the veteran's death.  The Board 
acknowledges that the "200/110" reading might constitute 
evidence supportive of a claim for a rating in excess of 10 
percent if it were a part of the evidence properly for 
consideration in this appeal.  As, however, this is a claim 
for an increased rating for accrued benefits purposes, the 
Board may only consider evidence which was of record at the 
time of the veteran's passing.  38 U.S.C.A. § 5121; 38 C.F.R. 
§ 3.1000(a).  None of the medical evidence of record on the 
date of the veteran's death provides any probative medical 
indication that the veteran's blood pressure was 
predominantly 200 systolic or 110 diastolic.

The Board also acknowledges the packet of medical evidence 
the appellant submitted along with her September 2005 
substantive appeal.  Most of this evidence is duplicative of 
evidence already of record and previously addressed in this 
decision.  To the extent that some of the medical records are 
new, the Board observes, in passing, that none of the 
information appears to contradict the pertinent findings in 
this decision.  In any event, the Board again notes that in 
this case it may only consider evidence which was of record 
at the time of the veteran's passing; the Board may not 
consider any evidence subsequently appended to the record.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000(a).

The Board acknowledges the appellant's contentions and 
testimony to the effect that the veteran's hypertension was 
more severely disabling than the 10 percent rating reflects.  
The Board notes that much of this testimony was not of record 
at the time of the veteran's death and the Board's 
consideration of it as evidence is limited in this evaluation 
of a rating for accrued benefits purposes.  Nevertheless, the 
Board comments that it understands the appellant's 
contentions regarding the impact of the veteran's disability 
upon his health.  However, while the appellant, as a lay 
person, is competent to provide evidence regarding events and 
symptomatology, she is not competent to provide evidence 
regarding the quantitative medical severity of the veteran's 
symptoms.  Espiritu v. Derwinski, 2 Vet.App. 492.

The Board must rely upon the conclusions of trained medical 
personnel when evaluating the clinical severity of a 
disability.  In this case, there is simply no competent 
medical evidence which was of record at the date of the 
veteran's death to show that the veteran's hypertension was 
manifested by blood pressure predominantly 200 systolic or 
110 diastolic.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply, and the claim for a rating in excess of 10 percent 
for arteriosclerotic heart disease must be denied.  See 
Gilbert v. Derwinski, 1 Vet.App 49 (1990).  

TDIU

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU), there must be an impairment so severe that 
it is impossible to follow a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet.App. 524, 529 
(1993).  For VA purposes, the term "unemployability" is 
synonymous with an inability to secure and follow a 
substantially gainful occupation.  VAOPGPREC 75-91; 57 
Fed.Reg. 2317 (1992).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of a total rating based on unemployability.  
When the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more.  When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation.  See 38 C.F.R. § 4.16(a).  A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. 
§ 4.16(b), for veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).  Thus, the 
Board must evaluate whether there are circumstances, apart 
from any non-service-connected conditions and advancing age, 
which would justify a total rating based on unemployability.

A claim for a TDIU is, in essence, a claim for an increased 
rating.  Norris v. West, 12 Vet.App. 413, 420 (1999).  A TDIU 
claim is an alternate way to obtain a total disability rating 
without recourse to a 100 percent evaluation under the rating 
schedule.  See Parker v. Brown, 7 Vet.App. 116, 118 (1994).

Initially, the Board notes that at the time of the veteran's 
death, service connection was not yet in effect for any 
disabilities; however, service connection for accrued 
benefits purposes has now been established for 
arteriosclerotic heart disease and for hypertension, both 
rated 10 percent disabling for a combined disability rating 
of 20 percent.  Thus, the "objective" criteria listed at 38 
C.F.R. § 4.16(a) are clearly not met for the period prior to 
the veteran's death.

Following a full and thorough review of the evidence of 
record at the time of the veteran's death, the Board 
concludes that the preponderance of the evidence is against 
the claim of entitlement to a TDIU for accrued benefits 
purposes.  In this regard, the Board hereby incorporates the 
reasons and bases discussed in the above section addressing 
why the evidence does not support entitlement to ratings in 
excess of 10 percent for either arteriosclerotic heart 
disease or hypertension for accrued benefits purposes.  The 
evidence also does not demonstrate that the veteran was 
unable to secure or follow a substantially gainful occupation 
solely by reason of his service-connected disabilities prior 
to his death.

The Board notes that there is not a volume of pertinent 
medical evidence of record, and within the limited available 
medical evidence there is no persuasive indication that the 
veteran's service connected disabilities, by themselves, were 
sufficiently disabling as to medically render the veteran 
unemployable.  No medical evidence describes the veteran as 
being unemployably disabled nor does any medical evidence 
describe the service connected disabilities in terms 
demonstrating that they caused unemployability.  The Board 
acknowledges that the dearth of probative evidence regarding 
the employability of the veteran makes resolution of this 
issue somewhat unclear.  Under the circumstances, however, 
the Board cannot identify any basis for granting TDIU for 
accrued benefits purposes without relying upon pure 
speculation as to the veteran's employability prior to his 
death.  Unfortunately, the award of benefits associated with 
service-connected disabilities may not be based on a resort 
to pure speculation or even remote possibility.  See 38 
C.F.R. § 3.102.

In summary, there is no evidence addressing the veteran's 
employability prior to his death which probatively supports a 
grant of a TDIU for accrued benefits purposes.  Without 
resorting to speculation, there is no evidentiary basis for 
the Board to conclude that the veteran's service-connected 
disabilities precluded employment consistent with his 
education and work history.  There is medical evidence 
regarding the veteran's two service connected disabilities, 
but the preponderance of that evidence weighs against 
assignment of ratings in excess of 10 percent for either 
disability and none of it offers a clear indication that the 
veteran was unemployable due to these disabilities.  Although 
the appellant is entitled to the benefit of the doubt where 
the evidence is in approximate balance, the benefit of the 
doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to TDIU benefits.  See Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).

Extraschedular Rating Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing that the service connected 
disorders on appeal resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).


ORDER

The appeal is denied as to all issues.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


